— Amended order and judgment unanimously affirmed, with costs. Memorandum: Although the court did not err in permitting defendants to amend their answer to assert the defense of res judicata, it is unnecessary to consider whether plaintiff’s first cause of action is barred by reason of the compromise and settlement of a prior Federal court action. Neither cause of action stated in the complaint was proven at trial and we affirm for reasons stated in the memorandum decision at Trial Term (Broughton, J.) (Appeal from amended order and judgment of Supreme Court, Erie County, Broughton, J. — conversion.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.